      Case 1:18-cv-04438-AT-BCM Document 298 Filed 06/08/20 Page 1 of 1



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
                                                                            6/8/20
MORGAN ART FOUNDATION LIMITED,
               Plaintiff,                                18-CV-4438 (AT) (BCM)
       -against-
MICHAEL MCKENZIE, et al.,
               Defendants.

MORGAN ART FOUNDATION LIMITED, et al.,
               Plaintiffs,                               18-CV-8231 (AT) (BCM)

       -against-                                         ORDER
JAMES W. BRANNAN, as personal
representative of the Estate of Robert Indiana,
               Defendant.

BARBARA MOSES, United States Magistrate Judge.

       The oral argument scheduled in this case for June 9, 2020, at 11:30 a.m. and 12:00 p.m.

will be conducted remotely via Skype for Business. Chambers has emailed the required link to

the parties. A publicly accessible audio line is available to nonparties, including members of the

public and the press, by dialing (917) 933-2166 and entering the code 358114108. 1 Nonparties

must observe the same decorum as would be expected at an in-person sentencing, and must mute

their telephone lines throughout the proceeding.

Dated: New York, New York
       June 8, 2020
                                             SO ORDERED.



                                             ________________________________
                                             BARBARA MOSES
                                             United States Magistrate Judge


1
  If the Court experiences technical difficulties with Skype for Business and is required to
transition to its AT&T teleconference line, a publicly accessible audio line will be available to
nonparties by dialing (888) 557-8511 and entering the code 7746387.
